355 So. 2d 1271 (1978)
Stephen Aloysius BATEY, Appellant,
v.
STATE of Florida, Appellee.
No. GG-284.
District Court of Appeal of Florida, First District.
March 16, 1978.
Michael J. Minerva, Public Defender, and Margaret Good, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Charles W. Musgrove, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant was convicted for the offenses of burglary and grand larceny. Appellant *1272 urges that the trial court erred in instructing the jury on flight, over his objection. Further, appellant contends reversal is required because of certain allegedly improper and prejudicial comments made by the prosecutor during closing arguments.
We find no reversible error and thus affirm the judgment and sentence.
The facts presented at trial were sufficient to find the existence of flight and other circumstances indicating appellant's guilt. Therefore, the flight may be considered as a circumstance of guilt under an appropriate instruction. Proffitt v. State, 315 So. 2d 461 (Fla. 1975); Martinez v. State, 346 So. 2d 1209 (Fla. 3d DCA 1977); Palmer v. State, 323 So. 2d 612 (Fla. 1st DCA 1975), and cases cited therein. Such instruction is not improper as a judicial comment upon the evidence.
We have considered the comments by the prosecutor in his closing argument and do not find that they require reversal.
Accordingly, the judgment and sentence are AFFIRMED.
MILLS, Acting C.J., and ERVIN and BOOTH, JJ., concur.